UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

FOSSIL GROUP, INC. and MICHAEL                                  CASE No. 1:20-cv-02441-WFK-JO
KORS, L.L.C.,

                                  Plaintiffs,
                                                                DEFENDANT’S ANSWER AND
v.                                                               AFFIRMATIVE DEFENSES

ANGEL SELLER, LLC and JOHN
DOES 1-5,                                                          JURY TRIAL DEMANDED

                                  Defendants.


        Defendant Angel Seller, LLC (“Defendant”), by and through its counsel, hereby answers

the Complaint dated June 2, 2020 (“Complaint”) (ECF No. 1) of Plaintiffs Fossil Group, Inc.

(“Fossil”) and Michael Kors, L.L.C. (“MK”) (collectively “Plaintiffs”) as set forth below. In

response to all paragraphs of the Complaint, Defendant denies each and every allegation except

as expressly admitted herein. Defendant responds specifically to Plaintiffs’ averments as

follows:


                                    STATEMENT OF THE CASE

        1.          Defendant DENIES the allegations of paragraph “1” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        2.          Defendant DENIES the allegations of paragraph “2” of the Complaint.

        3.          Defendant DENIES the allegations of paragraph “3” of the Complaint.

        4.          Defendant DENIES the allegations of paragraph “4” of the Complaint.

                                                PARTIES

        5.          Defendant DENIES the allegations of paragraph “5” of the Complaint in that it



4850-8381-6900v.1
presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        6.          Defendant DENIES the allegations of paragraph “6” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        7.          Defendant ADMITS the allegations of paragraph “7” of the Complaint.

        8.          Defendant DENIES the allegations of paragraph “8” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

                                    JURISDICTION AND VENUE

        9.          Defendant ADMITS the allegations of paragraph “9” of the Complaint.


        10.         Defendant ADMITS that it is subject to the jurisdiction of this Court. Defendant

DENIES the remainder of the allegations of paragraph “10” of the Complaint.

        11.         Defendant ADMITS that it is subject to the jurisdiction of this Court. Defendant

DENIES the remainder of the allegations of paragraph “11” of the Complaint.

        12.         Defendant ADMITS the allegations of paragraph “12” of the Complaint.


                                      FACTUAL ALLEGATIONS

   A. Fossil Group, Michael Kors, and the Michael Kors Trademark

        13.         Defendant DENIES the allegations of paragraph “13” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        14.         Defendant DENIES the allegations of paragraph “14” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        15.         Defendant DENIES the allegations of paragraph “15” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.



4850-8381-6900v.1
        16.         Defendant DENIES the allegations of paragraph “16” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        17.         Defendant DENIES the allegations of paragraph “17” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        18.         Defendant DENIES the allegations of paragraph “18” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        19.         Defendant DENIES the allegations of paragraph “19” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        20.         Defendant DENIES the allegations of paragraph “20” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

   B. Defendants’ Unauthorized Activities

        21.         Defendant DENIES the allegations of paragraph “21” of the Complaint.

        22.         Defendant DENIES the allegations of paragraph “22” of the Complaint.

        23.         Defendant ADMITS that it has sold watches on its Amazon storefront Angel

Seller. Defendant DENIES the remaining allegation of paragraph “23” of the Complaint.

        24.         Defendant ADMITS that it has sold items on its Amazon storefront Angel Seller

over the last year. Defendant DENIES the remaining allegations of paragraph “24” of the

Complaint.

        25.         Defendant DENIES the allegations of paragraph “25” of the Complaint.

        26.         Defendant DENIES the allegations of paragraph “26” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.




4850-8381-6900v.1
        27.         Defendant DENIES the allegations of paragraph “27” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        28.         Defendant ADMITS that it received a notification from Amazon. Defendant

DENIES the remaining allegations of paragraph “28” of the Complaint.

        29.         Defendant DENIES the allegations of paragraph “29” of the Complaint.

        30.         Defendant ADMITS that it received a letter on or about January 22, 2020 which

was forwarded to its attorney. Defendant DENIES the remaining allegations of paragraph “30”

of the Complaint.

        31.         Defendant ADMITS that its attorney contacted Fossil’s attorney on or about

January 30, 2020. Defendant DENIES the remaining allegations of paragraph “31” of the

Complaint.

        32.         Defendant DENIES the allegations of paragraph “32” of the Complaint.

        33.         Defendant DENIES the allegations of paragraph “33” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        34.         Defendant DENIES the allegations of paragraph “34” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        35.         Defendant ADMITS that on or about April 1, 2020 its attorney was advised about

test purchases allegedly made by Fossil. Defendant DENIES the remaining allegations of

paragraph “35” of the Complaint.

        36.         Defendant DENIES the allegations of paragraph “36” of the Complaint.

        37.         Defendant DENIES the allegations of paragraph “37” of the Complaint.



4850-8381-6900v.1
        38.         Defendant DENIES the allegations of paragraph “38” of the Complaint.

        39.         Defendant DENIES the allegations of paragraph “39” of the Complaint.

        40.         Defendant DENIES the allegations of paragraph “40” of the Complaint.

        41.         Defendant DENIES the allegations of paragraph “41” of the Complaint.

        42.         Defendant DENIES the allegations of paragraph “42” of the Complaint.

        43.         Defendant DENIES the allegations of paragraph “43” of the Complaint.

        44.         Defendant DENIES the allegations of paragraph “44” of the Complaint.

                                   FIRST CLAIM FOR RELIEF
                             (Trademark Counterfeiting, 15 U.S.C. § 1114)

        45.         Paragraph “45” of the Complaint contains no factual allegations to which a

response is required. To the extent paragraph “45” of the Complaint incorporates any other

factual allegations of the Complaint, Defendant incorporates its responses to same.

        46.         Defendant DENIES the allegations of paragraph “46” of the Complaint.

        47.         Defendant DENIES the allegations of paragraph “47” of the Complaint.

        48.         Defendant DENIES the allegations of paragraph “48” of the Complaint.

        49.         Defendant DENIES the allegations of paragraph “49” of the Complaint.

        50.         Defendant DENIES the allegations of paragraph “50” of the Complaint.

        51.         Defendant DENIES the allegations of paragraph “51” of the Complaint.

        52.         Defendant DENIES the allegations of paragraph “52” of the Complaint.




4850-8381-6900v.1
                                  SECOND CLAIM FOR RELIEF
                             (Trademark Infringement, 15 U.S.C. § 1114)

        53.         Paragraph “53” of the Complaint contains no factual allegations to which a

response is required. To the extent paragraph “53” of the Complaint incorporates any other

factual allegations of the Complaint, Defendant incorporates its responses to same.

        54.         Defendant DENIES the allegations of paragraph “54” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        55.         Defendant DENIES the allegations of paragraph “55” of the Complaint.

        56.         Defendant DENIES the allegations of paragraph “56” of the Complaint.

        57.         Defendant DENIES the allegations of paragraph “57” of the Complaint.

        58.         Defendant DENIES the allegations of paragraph “58” of the Complaint.

        59.         Defendant DENIES the allegations of paragraph “59” of the Complaint.

        60.         Defendant DENIES the allegations of paragraph “60” of the Complaint.

        61.         Defendant DENIES the allegations of paragraph “61” of the Complaint.

        62.         Defendant DENIES the allegations of paragraph “62” of the Complaint.

        63.         Defendant DENIES the allegations of paragraph “63” of the Complaint.

                                THIRD CLAIM FOR RELIEF
              (Unfair Competition, False Designation of Origin & False Description,
                                      15 U.S.C. § 1125(a))

        64.         Paragraph “64” of the Complaint contains no factual allegations to which a

response is required. To the extent paragraph “64” of the Complaint incorporates any other

factual allegations of the Complaint, Defendant incorporates its responses to same.

        65.         Defendant DENIES the allegations of paragraph “65” of the Complaint.


4850-8381-6900v.1
        66.         Defendant DENIES the allegations of paragraph “66” of the Complaint.

        67.         Defendant DENIES the allegations of paragraph “67” of the Complaint.

        68.         Defendant DENIES the allegations of paragraph “68” of the Complaint.

        69.         Defendant DENIES the allegations of paragraph “69” of the Complaint.

                                  FOURTH CLAIM FOR RELIEF
                          (Federal Trademark Dilution, 15 U.S.C. § 1125(c))

        70.         Paragraph “70” of the Complaint contains no factual allegations to which a

response is required. To the extent paragraph “70” of the Complaint incorporates any other

factual allegations of the Complaint, Defendant incorporates its responses to same.

        71.         Defendant DENIES the allegations of paragraph “71” of the Complaint.

        72.         Defendant DENIES the allegations of paragraph “72” of the Complaint in that it

presently lacks knowledge or information sufficient to form a belief as to the truth thereof.

        73.         Defendant DENIES the allegations of paragraph “73” of the Complaint.

        74.         Defendant DENIES the allegations of paragraph “74” of the Complaint.

        75.         Defendant DENIES the allegations of paragraph “75” of the Complaint.

        76.         Defendant DENIES the allegations of paragraph “76” of the Complaint.

        77.         Defendant DENIES the allegations of paragraph “77” of the Complaint.

                                FIFTH CLAIM FOR RELIEF:
                        UNFAIR AND DECEPTIVE BUSINESS PRACTICES
                                   (N.Y. Gen. Bus. L. § 349)

        78.         Paragraph “78” of the Complaint contains no factual allegations to which a

response is required. To the extent paragraph “78” of the Complaint incorporates any other

factual allegations of the Complaint, Defendant incorporates its responses to same.


4850-8381-6900v.1
        79.         Defendant DENIES the allegations of paragraph “79” of the Complaint.

        80.         Defendant DENIES the allegations of paragraph “80” of the Complaint.

        81.         Defendant DENIES the allegations of paragraph “81” of the Complaint.

                                     AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which relief may be granted. In particular, the

Complaint fails to provide any factual support for any of the claims from which the Court could

conclude that the Defendant is liable for any claim.

                                SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims against Defendant are barred by the exhaustion doctrine/first sale

doctrine.

                                 THIRD AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, under the doctrine of unclean hands. In

particular, Plaintiffs’ claims are barred by its own unlawful conduct.

                                   FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims against Defendant are barred because Plaintiff has failed to mitigate

damages.

                                 FIFTH AFFIRMATIVE DEFENSE

        Defendant reserves the right to allege additional Affirmative Defenses as they become

known, and accordingly to amend this Answer.




4850-8381-6900v.1
                                         PRAYER FOR RELIEF

         WHEREFORE, the Defendant prays for judgment as follows:

         A.         A dismissal with prejudice of Plaintiff’s claims against Defendant and denial of

any and all relief and prayers for damages to Plaintiff;

         B.         An award of costs and fees incurred in this Action; and

         C.         Such other and further relief as the Court shall find just and proper.

                                     DEMAND FOR JURY TRIAL

         Defendant hereby requests a jury trial for all issues triable by jury.


Dated:        August 3, 2020
              New York, New York

                                                AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                                By:     s/ Richard S. Mandaro
                                                       Mark Berkowitz
                                                       Richard S. Mandaro
                                                       90 Park Avenue
                                                       New York, NY 10016
                                                       Tel.:    (212) 336-8000
                                                       sFax: (212) 336-8001
                                                       E-mail: mberkowitz@arelaw.com
                                                                rmandaro@arelaw.com

                                                   Attorneys for Defendant Angel Seller, LLC




4850-8381-6900v.1
                                CERTIFICATE OF SERVICE

        I hereby certify that on August 3, 2020, the foregoing document entitled

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES was filed with the Clerk of

the Court by using the CM/ECF system, which will cause such document to be served on all

counsel of record identified below via transmission of Notice of Electronic Filing generated by

CM/ECF:


                              Michael Lee
                              Lee Law PLLC
                              579 Fifth Avenue, 14th Floor
                              New York, NY 10017
                              Tel: (212) 621-8239
                              Email: michael@leelawservices.com



                                                 s/ Richard S. Mandaro
                                                 Richard S. Mandaro




4850-8381-6900v.1
